DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1 and 17 (and their dependents) the prior art does not appear to teach, in the context of the systems and methods recited for reserving adventures with adventure providers, that an initial interface is presented to an adventure which comprises an adventure name field, a location designation field which comprises an interactive onscreen map, a gear required field, a skill level field, a price field, an adventure type field, and a shared adventure field designating whether a price is eligible to be shared by multiple users, and that a request may be received from a mobile device for outdoor adventure postings that satisfy one or more criteria wherein location information is received which is automatically queried upon launching an application of the mobile computing device. 
Regarding the direction of claims 1 and 17 to patent eligible subject matter under 35 U.S.C. 101, the claims require an automatic query of the mobile device’s location upon launching a mobile application of the mobile device, wherein this location information is received from the mobile device along with a request for adventures which satisfy one or more criteria. Such an element represents a practical application of the abstract idea since it brings about the technical improvement of automatically determining a user’s location upon their launching of the application, and the use of such to query for adventures for the user based on one or more criteria. Thus, the user need not enter location information into their phone when searching for adventures since the application itself performs this step automatically upon its launching thereby improving the ease of use of the system and bringing about a technical improvement. As such, the claims are directed to patent eligible subject matter under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628